1    Richard M. Stephens
2    STEPHENS & KLINGE LLP
     10900 NE 4th Street, Suite 2300
3
     Bellevue, WA 98004
4    425-429-2532
5

6
                         UNITED STATES DISTRICT COURT
7

8                FOR THE EASTERN DISTRICT OF WASHINGTON
9

10

11
     ENRIQUE JEVONS as managing Case No. 1:20-cv-03182-SAB
     member of Jevons Properties LLC,
12   JEVONS PROPERTIES LLC,
13   FREYA K. BURGSTALLER as
     trustee of the Freya K. Burgstaller FIRST AMENDED COMPLAINT
14
     Revocable Trust, JAY GLENN and
15   KENDRA GLENN,
16
                   Plaintiffs,
17

18
     vs.

19   JAY INSLEE, in his official
20   capacity of the Governor of the
     State of Washington and ROBERT
21
     FERGUSON, in his official capacity
22   of the Attorney General of the State
23   of Washington,
24                 Defendants.
25
           Comes now, Richard M. Stephens and Stephens & Klinge LLP,
26
     Attorneys at Law, on behalf of Plaintiffs Enrique Jevons as managing
27

28           FIRST AMENDED COMPLAINT - 1
                                                      STEPHENS & KLINGE LLP
                                                  10900 NE 4th Street, Suite 2300
                                                            Bellevue, WA 98004
                                                                   425-453-6206
1    member of Jevons Properties LLC, Jevons Properties LLC, Freya K.
2
     Burgstaller as trustee of the Freya Burgstaller Revocable Trust, Jay
3
     Glenn and Kendra Glenn and allege as follows:
4
                                    INTRODUCTION
5

6      1. In the wake of the novel coronavirus, Defendant Governor Jay
7
     Inslee, State of Washington, ("Defendant" or "Governor") State of
8

9    Washington hastily instituted a series of emergency proclamations
10
     numbered as Proclamation 20-19 through 20-19.4 which prohibit people
11

12   who provide rental housing from exercising their contractual and
13
     statutory remedies to evict tenants who have no right to remain in their
14

15
     property. These includes tenants who refuse to pay rent for any or no

16   reason whatsoever, knowing that they cannot be evicted for not paying
17
     rent and cannot be charged any late fees or be subject to an enforceable
18

19   debt or obligation that is collectable for being delinquent on rental
20
     payments.
21

22     2. Plaintiffs are sympathetic to tenants who have actually suffered
23
     hardship due to the COVID-19 Pandemic. Plaintiffs have every
24

25   incentive to work with those tenants who do not have the financial
26
     means to pay all or some portion of their rent. However, the
27

28        FIRST AMENDED COMPLAINT - 2
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    Proclamations actively undermine any such attempts at cooperation
2
     and allow tenants who have the ability to pay all or some of their rent
3

4    to ignore and ultimately escape their contractual obligations for the
5
     foreseeable future regardless of whether they have been financially
6

7    harmed by the Pandemic.
8
       3. While many businesses have suffered as a result of the Pandemic,
9

10   the owners of rental property are the only people who are required by
11
     any of the Governor’s emergency proclamations to continue to provide a
12

13   good or service without charge. Stores and restaurants lost business
14
     opportunities due to the Pandemic, but they were not required to
15

16   continue to provide goods or food to customers without an ability to
17
     charge for the items they sold. The Governor’s Proclamations regarding
18

19
     eviction require housing providers to continue to provide rental housing

20
     without an ability to insist that tenants pay for the privilege they
21

22
     purchased when they voluntarily entered into their leases.

23     4. Additionally, the owners of rental property are still required to pay
24
     property taxes and, in many situations, pay for sewer, water, garbage
25

26   services even though the tenants in their property are not paying rent.
27

28        FIRST AMENDED COMPLAINT - 3
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1      5. The Proclamations violate the rights of people who provide rental
2
     housing by destroying a fundamental feature of their contracts,
3

4    oppressively placing on them the burden of providing free housing to
5
     any and all tenants instead of properly spreading the burden on the
6

7    public as a whole, and essentially mandating that their property be
8
     used for private use by tenants, a burden which is absolutely prohibited
9

10   by Article I, Section 16 of the Washington state constitution.
11
                            JURISDICTION AND VENUE
12

13     6. This action arises under the Article I, Section 9 and the Fifth and
14
     Fourteenth Amendments to the United States Constitution and 42
15

16   U.S.C. § 1983. Accordingly, this Court has federal question jurisdiction
17
     pursuant to 28 U.S.C. §§ 1331 and 1343. This action also seeks relief for
18

19
     violation of state constitutional rights pursuant to Article I, Section 16

20
     of the Washington state constitution (the “Takings Clause”). This Court
21

22
     has jurisdiction over this state law based claim through supplemental

23   jurisdiction pursuant to 28 U.S.C. § 1367(a). This Court has authority to
24
     award the requested declaratory and injunctive relief pursuant to 28
25

26

27

28        FIRST AMENDED COMPLAINT - 4
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1    U.S.C. § 2201, 28 U.S.C. § 1343(a) and 42 U.S.C. §§ 1983 and 1988(a);
2
     and award recovery of attorney’s fees pursuant to 42 U.S.C. § 1988(b).
3

4       7. Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1)
5
     and (2) because a substantial part of the events giving rise to Plaintiff’s
6

7    claims occurred in this district and all of the property that is the subject
8
     of this action is situated in this district.
9

10                                       PARTIES
11
        8. Plaintiff Enrique Jevons is the managing member and owner of
12

13   Jevons Properties LLC which owns residential rental property rented to
14
     tenants in Yakima, Washington. Mr. Jevons is a resident of Yakima
15

16   County.
17
        9. Plaintiff Freya K. Burgstaller is the trustee of the Freya K.
18

19
     Burgstaller Revocable Trust, the owner of residential rental property

20
     which is rented to tenants in Yakima, Washington. Freya Burgstaller is
21

22
     a resident of Yakima County.

23      10. Plaintiffs Jay and Kendra Glenn are the owners of residential
24
     rental property which is rented to tenants in Yakima, Washington. The
25

26   Glenns are residents of Utah.
27

28         FIRST AMENDED COMPLAINT - 5
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1      11. Defendant Jay Inslee (Governor) is sued herein in his official
2
     capacity as the Governor of the State of Washington, who is the
3

4    promulgator of the Proclamations and the executive officer with the
5
     responsibility to enforce his Proclamations. Because this case seeks only
6

7    declaratory and injunctive relief, Jay Inslee is a “person” who can be
8
     subject to suit under 42 U.S.C. §§ 1983 and 1988.
9

10     12. Robert Ferguson is sued in his official capacity as Attorney
11
     General of the State of Washington who has responsibility for and who
12

13   has undertaken responsibility for enforcing the Proclamations. Because
14
     this case seeks only declaratory and injunctive relief, Robert Ferguson
15

16   is a “person” who can be subject to suit under 42 U.S.C. §§ 1983 and
17
     1988.
18

19
                                           STANDING

20
       13. Plaintiffs have standing because they own rental properties in
21

22
     this Court’s district and are directly impacted by the Proclamations’

23   restrictions on Plaintiffs’ businesses, livelihoods and property.
24
       14. Plaintiffs have standing to bring their claims since they are
25

26   aggrieved by the Governor’s unconstitutional Proclamations, which
27

28           FIRST AMENDED COMPLAINT - 6
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1    have the effect of forcing Plaintiffs to bare alone a public burden by
2
     entirely destroying Plaintiffs’ ability to collect rent, exclude nonpaying
3

4    or rule breaking tenants and/or otherwise use their properties as they
5
     rightfully so choose.
6

7                             FACTUAL ALLEGATIONS
8
       A. Plaintiffs and their Property
9

10     15. Jevons Properties LLC owns properties which it rents to tenants
11
     in Yakima, Washington. Enrique Jevons is the owner and managing
12

13   member of Jevons Properties LLC. One property which Jevons
14
     Properties LLC owns has a tenant which is several months behind in
15

16   rent. Enrique understands that he cannot evict a tenant who is not
17
     paying rent because of the Governor’s Proclamations.
18

19
       16. The Freya K. Burgstaller Revocable Trust was created as its

20
     name suggests by Freya Burgstaller. Freya came to Yakima in the
21

22
     1960s and found a home she wanted to purchase. However, the seller

23   insisted that whoever bought the home had to also buy the seller’s
24
     second home. Freya realized the only way to obtain the house she
25

26

27

28        FIRST AMENDED COMPLAINT - 7
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1    wanted was to acquire two homes and rent one to others. That is how
2
     she entered the rental property business.
3

4      17. Renting property is hard work and sometimes one needs to take
5
     on the unpleasant task of evicting a tenant. In March of 2020, Freya
6

7    attempted to evict a tenant who had stopped paying rent and created
8
     enough noise in her unit that Freya’s other neighboring tenant
9

10   repeatedly complained. During the eviction process, it became clear that
11
     eviction was banned by the Governor’s Proclamation in effect at the
12

13   time. So Freya is still forced to have a tenant in her property who is not
14
     paying rent and who creates noise problems for other tenants. Freya’s
15

16   hands are effectively tied.
17
       18. Plaintiffs Jay and Kendra Glenn own several properties which he
18

19
     rents to tenants in Yakima. The Glenns have tenants who have not paid

20
     rent for seven months. Nonetheless, the Glenns are still required to pay
21

22
     sewer, water, and garbage services and pay taxes for unit from which he

23   is not recovering any rent.
24

25

26

27

28        FIRST AMENDED COMPLAINT - 8
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1      B. The Outbreak of COVID-
                          COVID-19
2
       19. The global COVID-19 pandemic (“Pandemic”) brought on by the
3

4    Novel Coronavirus has caused catastrophic and unprecedented
5
     economic damage across the globe, and with it, significant loss of life
6

7    and fundamental changes to both world and national economies. The
8
     Pandemic has turned the world upside-down, causing profound damage
9

10   to the lives of all Americans and to the national economy. To be sure,
11
     State of Washington and U.S. officials have faced tremendous adversity
12

13   in planning, coordinating, and at times, executing effective nationwide
14
     and statewide policies to protect the general public’s health, safety and
15

16   welfare during this time of crisis. However, the Proclamations, as well-
17
     intentioned as they may be, have had an unlawful and disparate impact
18

19
     on housing providers.

20
       20. In response to the outbreak in the State of Washington, on
21

22
     February 29, 2020, Governor Inslee issued a “State of Emergency”

23   Order to address the threat of the spread of the Pandemic throughout
24
     Washington’s communities. Governor Inslee subsequently issued
25

26   Proclamation No. 20-25 on March 23, 2020, which, among other things,
27

28        FIRST AMENDED COMPLAINT - 9
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    mandated that “all individuals living in the State of Washington” were
2
     to “stay home or at their place of residence except as needed to maintain
3

4    the continuity of operations of the critical infrastructure sectors and
5
     other “essential services.”
6

7      C. The Governor’s Eviction
                         Eviction-
                          viction-Related Proclamations
8
       21. On March 18, 2020, Governor Inslee issued Proclamation 20-19.
9

10   In relevant part, the Order purported to suspend provisions of state law
11
     that would allow the providers of residential rental housing to evict
12

13   tenants even if they were able to pay rent but chose not to do so. The
14
     Proclamation stated it was to remain in effect until April 17, 2020.
15

16     22. On April 16, 2020, Governor Inslee issued Proclamation No. 20-
17
     19.1 which remained in effect until June 4, 2020. This Proclamation,
18

19
     like the others before it, has three provisions which Plaintiffs contend

20
     are in violation of constitutional rights as explained below. Those
21

22
     provisions are:

23     a. A prohibition on evictions (Eviction Moratorium), which is not tied
24
     to anything related to the Pandemic. However, it is subject to
25

26   exceptions where the lessor (a) provides an affidavit that the eviction is
27

28        FIRST AMENDED COMPLAINT - 10
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    necessary to respond to a significant and immediate risk to the health,
2
     safety, or property of others created by the resident; or (b) provides at
3

4    least 60 days’ written notice of intent to (i) personally occupy the
5
     premises as a primary residence, or (ii) sell the property.
6

7      b. A prohibition on imposing fees for late payment (Suspension of
8
     Late Fees), regardless of whether the Pandemic has impacted the
9

10   tenant’s ability to pay and the inability to treat unpaid rent as a debt or
11
     financial obligation. The inability to treat unpaid debt as a financial
12

13   obligation of the tenant is lifted only if the lessor offers the tenant and
14
     the tenant refused or failed to comply with, a repayment plan that was
15

16   reasonable based on the individual financial, health, and other
17
     circumstances of that resident. However, there is no corresponding
18

19
     obligation of tenants to cooperate with the development of a repayment

20
     plan and tenants may to provide information that would enable the
21

22
     creation of a repayment plan that is reasonable based on the tenant’s

23   financial, health and other circumstances.
24
       23. On June 2, 2020, Governor Inslee issued Proclamation 20-19.2,
25

26   which was to remain in effect until August 1, 2020. On July 24, 2020,
27

28        FIRST AMENDED COMPLAINT - 11
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1    Governor Inslee issued Proclamation 20-19.3, which was to remain in
2
     effect until October 15, 2020. On October 14, 2020, Governor Inslee
3

4    issued Proclamation 20-19.4, a true and correct copy of which is
5
     attached hereto as Appendix A. It remains in effect until December 31,
6

7    2020. The restrictions described above are included in all of these
8
     Proclamations with some variation in each.
9

10     24. While purportedly intended to provide relief to tenants impacted
11
     by the Pandemic, the Proclamations are not tailored to a tenant’s actual
12

13   inability to pay rent and significantly (and needlessly) infringe on the
14
     constitutional rights of housing providers within the State of
15

16   Washington. This action seeks a ruling that Proclamations 20-19
17
     through 20-19.4 are illegal and the enforcement of Proclamation 20-19.4
18

19
     should be enjoined.

20
       25. Proclamation 20-19.4, among other things, prohibits housing
21

22
     providers from initiating or continuing residential eviction proceedings

23   based upon non-payment of rent. While Proclamation 20-19.4 provides
24
     no relief for housing providers and requires them to continue meeting
25

26   their contractual and statutory obligations as lessors, it completely
27

28        FIRST AMENDED COMPLAINT - 12
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    abrogates the material obligations of lessees and eliminates all the
2
     contractual remedies housing providers ordinarily have when tenants
3

4    breach their lease provisions. Under the Proclamations, tenants may
5
     continue to occupy their respective premises at no charge, utilizing the
6

7    water, power, trash, sewage, and other fees that the housing providers
8
     must continue to pay without reimbursement. By stripping all remedies
9

10   away from owners – without requiring tenants to demonstrate an
11
     inability to pay rent – the Proclamations create a legal disincentive for
12

13   tenants who can pay all or some of what they owe from doing so because
14
     there is no recourse for such calculated behavior.
15

16     26. The Proclamations fail to address how a housing provider would
17
     be able to collect rent from those tenants who take advantage of the
18

19
     Eviction Moratorium. Indeed, the Governor has banned housing

20
     providers from pursuing their primary remedy (eviction) needed to
21

22
     mitigate damages where the tenant fails to pay rent and then went a

23   step further by proclaiming that such nonpayment could not be enforced
24
     as a debt or legal obligation. Every month a housing provider is
25

26   prevented from renting its unit to a paying tenant is a month for which
27

28        FIRST AMENDED COMPLAINT - 13
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    the housing provider cannot mitigate any damages. This Eviction
2
     Moratorium forces owners to allow tenants who have stopped paying
3

4    and to continue to occupy their units for many months and likely well
5
     into 2021 and beyond. Because unpaid rent is declared to not be an
6

7    enforceable debt or obligation under the Proclamations, there is no hope
8
     for housing providers to be made whole.
9

10     27. The impact of the Proclamations is thus particularly devastating
11
     because housing providers are forced to give up collection of rent and
12

13   effectively give interest-free loans of an indefinite time period to tenants
14
     regardless of whether those tenants have any Pandemic-related
15

16   inability to pay. The Proclamations also require housing providers to
17
     financially support their tenants during the Pandemic by subsidizing
18

19
     tenants’ rent, utilities and other charges without any support to the

20
     housing provider.
21

22
       28. As set forth below, this action requests the Court to declare the

23   Proclamations in the 20-19 series illegal and unenforceable because
24
     they violate the United States and Washington Constitutions, on the
25

26   grounds that they improperly interfere with Plaintiffs’ contracts and
27

28        FIRST AMENDED COMPLAINT - 14
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1    due process rights and constitute an improper uncompensated taking of
2
     the fundamental property rights of Plaintiffs, and such taking is
3

4    unconstitutional because it is for the private use of tenants and not a
5
     public use.
6

7      29. If allowed to stand, the Proclamations will not only continue to
8
     violate Plaintiff’s rights under both the Washington and United States
9

10   Constitutions, but will continue to inflict massive and widespread
11
     economic damage on housing providers throughout the State, while
12

13   unconstitutionally shifting the entire economic burden of the Pandemic
14
     as it relates to housing onto the backs of owners of rental housing,
15

16   including Plaintiffs, who have already been financially impacted by the
17
     Pandemic. Plaintiffs similarly rely on rental income to maintain and
18

19
     secure their properties. Plaintiffs are also required to pay the

20
     substantial property taxes, utility fees and other assessments on their
21

22
     respective properties, which taxes, fees and assessments rely on a flow

23   of rental income.
24
       30. Moreover, the Proclamations are not “narrowly tailored” to
25

26   further any compelling governmental interest. On the contrary, while
27

28        FIRST AMENDED COMPLAINT - 15
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    the Proclamations were ostensibly intended to protect tenants from
2
     being evicted due to their inability to pay rent, this goal could have been
3

4    achieved by far less intrusive means, including, but not limited to: (a)
5
     permitting the courts to hear each case on its own merits and fashion
6

7    relief appropriate to the specific positions of the affected housing
8
     providers and tenants, thereby protecting tenants from immediate
9

10   eviction but also providing protection to housing providers from
11
     excessive periods of non-payment; (b) requiring tenants to substantiate
12

13   the criteria for qualifying for protection under the Proclamations
14
     through documentation or other evidence; (c) providing housing
15

16   providers an opportunity to challenge a tenant’s claimed qualification
17
     for protection under the Proclamations; (d) providing tenants with the
18

19
     means to pay rent in order to satisfy the State’s tenant protection goals,

20
     without requiring housing providers owners to bear the burden of
21

22
     significant non-payment of rent; and/or (e) compensating housing

23   providers when a tenant fails to pay rent.
24
       31. Instead, the Proclamations remove any remedy for housing
25

26   providers when tenants do not pay rent (or violate rules) and they give
27

28        FIRST AMENDED COMPLAINT - 16
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1    tenants a present sense that they are not contractually bound to pay
2
     any portion of rent for an indefinite period of time. The Proclamations
3

4    prohibit any legal means by which housing providers, such as Plaintiffs,
5
     can continue to collect rent from those with the ability to pay even a
6

7    portion of their rent.
8
       32. Accordingly, Plaintiffs bring this action challenging the
9

10   constitutionality of the Proclamations, which have deprived Plaintiffs of
11
     their fundamental rights and liberties embodied in both the
12

13   Washington and United States Constitutions. In doing so, Plaintiffs
14
     seek the following remedies:
15

16     a. Equitable and injunctive relief to enjoin the Governor's and
17
     Attorney General’s enforcement of the Proclamations;
18

19
       b. Declaratory relief from this Court that the Proclamations violate

20
     Plaintiffs’ constitutional rights as follows:
21

22
       i. The Proclamations violate the Contracts Clause of Article I, Section

23   10 of the United States Constitution;
24
       ii. The Proclamations violate the federal constitutional right to be
25

26   free from arbitrary, capricious, unreasonable or unduly oppressive
27

28        FIRST AMENDED COMPLAINT - 17
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    regulations of their property inherent in the Due Process Clause
2
     protection of the Fourteenth Amendment of the United States
3

4    Constitution;
5
       iii. The Proclamations violate the taking of property protection of the
6

7    Fifth Amendment to the United States Constitution and Article I,
8
     Section of 16 of the Washington constitution in that the taking is
9

10   without just compensation and is for a private, not public, use;
11
       iv. And the Proclamations are illegal as violations of Plaintiff’s’
12

13   federal civil rights under 42 U.S.C. § 1983 of the Federal Civil Rights
14
     Act (“Section 1983”) because of the federal constitutional violations
15

16   inherent in the Proclamations which were undertaken under color of
17
     state law; and
18

19
       c. Attorney’s fees and costs for the work performed by Plaintiff’s

20
     counsel in this lawsuit in an amount according to proof; and
21

22
       d. For such other and further relief as this Court deems just and

23   appropriate.
24

25

26

27

28        FIRST AMENDED COMPLAINT - 18
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1                            FIRST CLAIM FOR RELIEF
2
         Violation of the Contracts Clause,
                                    Clause, Art. 1, § 10 of the United States
3

4           Constitution (Declaratory Relief Under 42 U.S.C. § 1983)
                                                               1983)
5
       33. Plaintiffs incorporate herein by reference each and every
6

7    allegation contained in the preceding paragraphs of this Complaint as
8
     though fully set forth herein.
9

10     34. Because Defendants are sued only for prospective declaratory and
11
     injunctive relief, they constitute “persons” who are potentially liable
12

13   under the Civil Rights Act, 42 U.S.C. Section 1983. Hafer v. Melo, 502
14
     U.S. 21 (1991).
15

16     35. Any relief afforded to tenants that is justified by the public health
17
     emergency, in order not to contravene Plaintiffs’ constitutional rights,
18

19
     can only be of character appropriate to that emergency and granted

20
     only upon reasonable conditions. Home Bldg. & Loan Ass’n v. Blaisdell,
21

22
     290 U.S. 398, 445 (1934). In cases of leases, the Supreme Court has

23   observed that relief may be appropriate where “the relief afforded was
24
     temporary and conditional; that it was sustained because of the
25

26   emergency due to scarcity of housing; and that provision was made for
27

28        FIRST AMENDED COMPLAINT - 19
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    reasonable compensation to the landlord during the period he was
2
     prevented from regaining possession.” Id. at 441-442 (emphasis
3

4    added).
5
       36. Here, however, the Proclamations are neither “appropriate,” nor
6

7    granted upon “reasonable conditions.” The relief afforded is neither
8
     temporary nor conditional. Nor do the Proclamations provide for
9

10   “reasonable compensation” to housing providers. Indeed, the Eviction
11
     Moratorium expressly allows tenants to remain in possession without
12

13   paying any rent during the emergency period. The Proclamations are
14
     not reasonable or appropriate to any legitimate end. Blaisdell, 290 U.S.
15

16   at 438.
17
        37. The Proclamations have caused damage to Plaintiffs who have
18

19
     no remedies available to them by which to recover the losses caused by

20
     their tenants’ non-payment of rent.
21

22
       38. “To be sure, individual rights secured by the Constitution do not

23   disappear during a public health crisis.” In re Abbott, 954 F.3d 772, 784
24
     (5th Cir. 2020). Fundamental and unalienable rights are by their very
25

26   nature “essential” – they are the same essential rights which led to the
27

28        FIRST AMENDED COMPLAINT - 20
                                                        STEPHENS & KLINGE LLP
                                                    10900 NE 4th Street, Suite 2300
                                                              Bellevue, WA 98004
                                                                     425-453-6206
1    founding of this country and this state. For, “[h]istory reveals that the
2
     initial steps in the erosion of individual rights are usually excused on
3

4    the basis of an ‘emergency’ or threat to the public. But the ultimate
5
     strength of our constitutional guarantee lies in the unhesitating
6

7    application in times of crisis and tranquility alike.” United States v.
8
     Bell, 464 F.2d 667, 676 (2d Cir. 1972) (Mansfield, J., concurring).
9

10     39.“Emergency does not create power. Emergency does not increase
11
     granted power or remove or diminish the restrictions imposed upon
12

13   power granted or reserved. The Constitution was adopted in a period of
14
     grave emergency. Its grants of power to the federal government and its
15

16   limitations of the power of the States were determined in light of
17
     emergency, and they are not altered by emergency. What power was
18

19
     thus granted and what limitations were thus imposed are questions

20
     which have always been, and always will be, the subject of close
21

22
     examination under our constitutional system.” Blaisdell, 290 U.S. at

23   426.
24
       40. The Contracts Clause, Art. 1, § 10, of the United States
25

26   Constitution, provides: “No State shall . . . pass any . . . Law impairing
27

28          FIRST AMENDED COMPLAINT - 21
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1    the Obligation of Contracts.” The Contracts Clause applies to cities and
2
     prohibits cities from enacting ordinances that substantially impair
3

4    Plaintiff’s existing, lawful contracts.
5
        41. The Ninth Circuit Court of Appeals has ruled that Contracts
6

7    Clause violations are indeed actionable under 42 U.S.C. § 1983.
8
     Specifically, the Ninth Circuit has stated: “The right of a party not to
9

10   have a State, or a political subdivision thereof, impair its obligations of
11
     contract is a right secured by the first article of the United States
12

13   Constitution. A deprivation of that right may therefore give rise to a
14
     cause of action under section 1983.” Southern California Gas Co. v. City
15

16   of Santa Ana, 336 F.3d 885, 887 (9th Cir. 2003).
17
        42. In determining whether a contractual impairment is substantial,
18

19
     courts consider “the extent to which the law undermines the contractual

20
     bargain, interferes with a party’s reasonable expectations, and prevents
21

22
     the party from safeguarding or reinstating his rights.” Sveen v. Melin,

23   138 S.Ct. 1815, 1822 (2018). The eviction ban substantially impairs
24
     residential leases because the ability to evict is a cornerstone of the
25

26   contractual bargain, destroys the housing providers’ reasonable
27

28         FIRST AMENDED COMPLAINT - 22
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1    expectations and completely prevents the owner from safeguarding his
2
     or her investment and reinstating its rights to payment or possession.
3

4       43. “Contracts … are impaired within the meaning of the
5
     Constitution (article I, § 10, cl. 1) whenever the right to enforce them by
6

7    legal process is taken away or materially lessened.” Lynch v. United
8
     States, 292 U.S. 571, 580 (1934). And deprivation of the remedy to
9

10   enforce a contractual obligation has long remained a substantial
11
     impairment. “[I]t is manifest that the obligation of the contract, and the
12

13   rights of the party under it, may, in effect, be destroyed by denying a
14
     remedy altogether.” Bronson v. Kinzie, 42 U.S. 311, 317 (1843). That is
15

16   exactly what the Proclamations do.
17
        44. If a court determines that a law works a substantial impairment,
18

19
     it then considers “whether the state law is drawn in an ‘appropriate’

20
     and ‘reasonable’ way to advance ‘a significant and legitimate public
21

22
     purpose.’” Sveen, 138 S.Ct. at 1822 (quoting Energy Reserves Grp., Inc.

23   v. Kansas Power & Light Co., 459 U.S. 400, 411-12 (1983)). A law that
24
     provides a “benefit to special interests” is not appropriate or reasonable.
25

26   Id. at 412.
27

28         FIRST AMENDED COMPLAINT - 23
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1      45.Whereas here a law substantially impairs a contract, the public
2
     entity bears the burden of showing that the impairment is both
3

4    reasonable and necessary. United States Trust Co. v. New Jersey, 431
5
     U.S. 1, 31 (1977).
6

7      46. A Contract Clause analysis follows three steps. See RUI One
8
     Corp. v. City of Berkeley, 371 F.3d 1137, 1147 (9th Cir. 2004). First, a
9

10   court examines whether the law creates a “substantial impairment” of
11
     contractual obligations. Id. (quoting Allied Structural Steel Co. v.
12

13   Spannaus, 438 U.S. 234, 244 (1978)). If yes, then the court asks
14
     whether the government has a “significant and legitimate public
15

16   purpose” designed to solve a “broad and general social or economic
17
     problem” as opposed to offering “a benefit to special interests.” Id.
18

19
     (quoting Energy Ress. Group, Inc. v. Kan. Power & Light Co., 459 U.S.

20
     400, 412 (1983)). If so, then the court asks whether the law “is based
21

22
     upon reasonable conditions and is of a character appropriate to the

23   public purpose justifying the legislation’s adoption.” Id. (quoting United
24
     States Trust Co. v. New Jersey, 431 U.S. 1, 22 (1977)).
25

26

27

28        FIRST AMENDED COMPLAINT - 24
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1      47. The Eviction Moratorium causes a substantial impairment of
2
     residential lease agreements by removing all practical remedies for
3

4    contractual violations. It offers a benefit to a particular group—
5
     residential tenants—at the expense of the housing providers, rather
6

7    than the public as a whole.
8
       48. A substantial impairment of a contract must be “tailored to the
9

10   emergency that it was designed to meet.” Allied Structural Steel Co.,
11
     438 U.S. at 242. And it is unnecessary and unreasonable when “an
12

13   evident and more moderate course would serve [the state’s] purposes
14
     equally well.” United States Trust of New York, 431 U.S. at 31. The
15

16   current Proclamation claims as its rationale the unemployment
17
     prompted by Pandemic-related business shutdowns is likely to make it
18

19
     difficult for tenants to pay rent.

20
       49. But removal of the contractual remedy is not tailored to this
21

22
     emergency. It prohibits evictions regardless of a tenant’s employment or

23   ability to pay. Not only is the contractual right to receive payment
24
     jeopardized—a housing provider cannot evict a tenant for violations of a
25

26

27

28        FIRST AMENDED COMPLAINT - 25
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    lease unrelated to rent, such as rules related to the welfare of other
2
     tenants.
3

4      50. The Proclamations’ ban on rent collection is not tailored to the
5
     emergency either. Housing providers are prohibited from treating
6

7    unpaid rent as an enforceable debt and bringing a breach-of-contract
8
     action. But the Governor’s interests in preventing homelessness are not
9

10   furthered by preventing the housing provider from bringing an action to
11
     recover overdue rent.
12

13     51. Under these standards, the Proclamations violate the Contracts
14
     Clause of the United States Constitution. The Eviction Moratorium
15

16   fundamentally overturns the contractual bargains struck between
17
     Plaintiffs and their tenants by effectively relieving the tenants of their
18

19
     obligation to pay rent and comply with other provisions of their leases

20
     and leaving housing providers, like Plaintiffs, without any recourse for
21

22
     an undetermined period of time. Under the Eviction Moratorium,

23   housing providers are required to allow tenants to remain on the
24
     properties rent free for an unspecified duration of time, thus depriving
25

26   Plaintiffs of the opportunity to collect any portion of rent from their
27

28        FIRST AMENDED COMPLAINT - 26
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1    current tenants, or otherwise rent their properties to tenants who can
2
     pay rent. Such Proclamations are the quintessential “substantial”
3

4    impairment, as they “undermine the contractual bargain, interferes
5
     with a party’s reasonable expectations, and prevents the party from
6

7    safeguarding or reinstating his rights.” Sveen, 138 S.Ct. at 1822. As a
8
     result of the issuance and enforcement of the Proclamations,
9

10   Defendants have violated Plaintiff’s constitutional rights to the free use
11
     of their properties. The Proclamations abrogate Plaintiff’s contractual
12

13   rights in that they permit tenants to unilaterally violate the terms of
14
     their leases, without the housing provider’s consent.
15

16     52. The Eviction Moratorium further unilaterally rewrites all
17
     residential leases within the State of Washington. The complete
18

19
     obliteration of Plaintiffs’ contracts and tenants’ obligations to pay rent

20
     under such contracts is not a reasonable way of achieving any
21

22
     legitimate purpose. Accordingly, the contractual impairments

23   effectuated by the enactment and enforcement of the Proclamations
24
     violate the Contracts Clause and are thus unconstitutional.
25

26

27

28        FIRST AMENDED COMPLAINT - 27
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1      53. In applying the Proclamations to the Plaintiffs, the Governor has
2
     acted under color of state law. The Governor’s conduct has deprived
3

4    Plaintiffs of the rights, privileges, and immunities secured by the
5
     United States Constitution and/or laws of the United States to which
6

7    Plaintiffs are and were legitimately entitled. The Attorney General
8
     should not be allowed to enforce the current Proclamation.
9

10     54. Unless the Attorney General and Governor are enjoined and
11
     restrained from enforcing or threatening to enforce the Proclamations,
12

13   Plaintiffs will be irreparably injured. Plaintiffs will be deprived of rights
14
     guaranteed under the United States Constitution, and will continue to
15

16   suffer substantial loss of rents, profits, and good will, the nature and
17
     extent of which will be extremely difficult or impossible to ascertain.
18

19
       55. Finally, the Governor’s conduct has required Plaintiffs to incur

20
     attorneys’ fees and costs of suit to bring this action, and Plaintiffs are
21

22
     entitled to attorneys’ fees and costs under 42 U.S.C. § 1983 et seq. and

23   42 U.S.C. § 1988(b).
24

25

26

27

28        FIRST AMENDED COMPLAINT - 28
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1                          SECOND CLAIM FOR RELIEF
2
           Violation of the Takings Clause of the Fifth Amendment to the
3

4                             United States Constitution
5
                     (Declaratory relief under 42 U.S.C. § 1983)
                                                           1983)
6

7      56. Plaintiffs incorporate herein by reference each and every
8
     allegation contained in the preceding paragraphs of this Complaint as
9

10   though fully set forth herein.
11
       57. The Takings Clause, present in the Fifth Amendment to the
12

13   United States Constitution, provides that private property shall not “be
14
     taken for public use, without just compensation.” Fifth Amendment to
15

16   the U.S. Constitution.
17
       58. The purpose of the Takings Clause is to “bar Government from
18

19
     forcing some people alone to bear the public burdens which, in all

20
     fairness and justice, should be borne by the public as a whole.” Lingle v.
21

22
     Chevron Corp., 544 U.S. 528, 537 (2005) (quoting Armstrong v. United

23   States, 364 U.S. 40, 49 (1960)). Government action may violate the
24
     Takings Clause where it is “the functional equivalent [of] the classic
25

26

27

28        FIRST AMENDED COMPLAINT - 29
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    taking in which government directly appropriates private property or
2
     ousts the owner from his domain.” Id. at 539.
3

4      59. The United States Supreme Court has repeatedly acknowledged
5
     that takings liability under the Fifth Amendment to the United States
6

7    Constitution may be redressed under 42 U.S.C. § 1983.
8
       60. The Proclamations referenced herein fall squarely within the
9

10   “physical occupation” line of cases the United States Supreme Court has
11
     held constitute “per se” categorical takings for which the government is
12

13   required to pay “just compensation.” The Proclamations force housing
14
     providers who own the rented property to accept the occupation of
15

16   tenants without any payment of rent or compliance with rules
17
     concurrent with the occupancies. The Proclamations do nothing to
18

19
     protect Plaintiffs from losses they have and will undoubtedly continue

20
     to sustain when such tenants are unable to pay their rental obligations
21

22
     in the future or to compensate Plaintiffs for the rent they could have

23   obtained from new paying tenants if the State did not indefinitely ban
24
     evictions. This is exacerbated by the fact that housing providers still
25

26   have obligations to pay for sewer, water and garbage removal for the
27

28        FIRST AMENDED COMPLAINT - 30
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    nonpaying tenant. The Governor’s Proclamation has thus eliminated
2
     the housing providers’ fundamental constitutional right to exclude
3

4    nonpaying or rule-breaking tenants from their respective properties. As
5
     Justice Thurgood Marshall proclaimed in Loretto v. Teleprompter
6

7    Manhattan CATV Corp., 458 U.S. 419, 436 (1982), “property law has
8
     long protected an owner’s expectation that he will be relatively
9

10   undisturbed at least in the possession of his property” and “[t]o require,
11
     as well, that the owner permit another to exercise complete dominion
12

13   literally adds insult to injury.” As the Supreme Court acknowledged,
14
     “our cases uniformly have found a taking to the extent of the occupation,
15

16   without regard to whether the action achieves an important public
17
     benefit or has only minimal impact on the owner.” Id. at 435.
18

19
       61. The Proclamations and the enforcement thereof have caused a

20
     regulatory and physical taking of Plaintiffs properties without just
21

22
     compensation in violation of the Takings Clause of the Fifth

23   Amendment to the U.S. Constitution.
24
       62. Not only do the Proclamations take property interests of
25

26   Plaintiffs without payment of just compensation, the taking of these
27

28        FIRST AMENDED COMPLAINT - 31
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    property interests are not for public use but for the private use of
2
     tenants. In fact, residential tenancies are for private uses and the public
3

4    has no right to use them for any purpose. Because the taking of
5
     Plaintiffs’ property by the Proclamations is for private and not public
6

7    use, it is barred by the Fifth and Fourteenth Amendments to the United
8
     States Constitution.
9

10     63. Plaintiffs have no adequate remedy at law and will suffer serious
11
     and irreparable harm to their constitutional rights unless the Governor
12

13   is enjoined from implementing and enforcing the Eviction Moratorium.
14
       64. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
15

16   declaratory relief and temporary, preliminary, and permanent
17
     injunctive relief invalidating and restraining enforcement of the
18

19
     Eviction Moratorium.

20
       65. Plaintiff found it necessary to engage the services of private
21

22
     counsel to vindicate the rights of its members under the law. Plaintiffs

23   are therefore entitled to an award of attorney’s fees pursuant to 42
24
     U.S.C. § 1988.
25

26

27

28        FIRST AMENDED COMPLAINT - 32
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1                           THIRD CLAIM FOR RELIEF
2
          Violation of the Takings Clause of Art. I, § 16 of the Washington
3

4       Constitution (Declaratory relief under Rev. Code of Wa. 7.24.010)
5
       66. Plaintiffs incorporate herein by reference each and every
6

7    allegation contained in the preceding paragraphs of this Complaint as
8
     though fully set forth herein.
9

10     67. Article I, Section 16 of the Washington Constitution provides that
11
     just compensation be provided prior to any taking of property for public
12

13   use and prohibits taking of private property for private use.
14
       68. Washington courts have routinely held that the Washington
15

16   Constitution provides just compensation to property owners when their
17
     land is taken because the law seeks to bar the government from forcing
18

19
     some people alone to bear public burdens which, in all fairness and

20
     justice, should be borne by the public as a whole. “The talisman of a
21

22
     taking is government action which forces some private persons alone to

23   shoulder affirmative public burdens, ‘which, in all fairness and justice,
24
     should be borne by the public as a whole.’ ” Mission Springs, Inc. v. City
25

26

27

28        FIRST AMENDED COMPLAINT - 33
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    of Spokane, 134 Wn.2d 947, 964 (1998) (quoting Armstrong v. United
2
     States, 364 U.S. 40, 49 (1960)).
3

4      69. Moreover, the principle behind the concept of just compensation
5
     for property taken for public use is to put the owner in as good a
6

7    position financially as he or she would have occupied if his or her
8
     property had not been taken. Central Puget Sound Regional Transit
9

10   Authority v. Heirs and Devisees of Eastey, 135 Wn. App. 446, 455
11
     (2006).
12

13     70. Prohibiting Plaintiffs from rightfully collecting rent from their
14
     tenants in the State of Washington, in exchange for the tenants’ lawful
15

16   possession of Plaintiffs’ properties, despite other compliance measures
17
     being taken to satisfy the public health interests at stake and to
18

19
     financially compensate those affected by COVID-19, violates Plaintiffs’

20
     fundamental Constitutional rights.
21

22
       71. Additionally, the taking of Plaintiffs’ property interests are not

23   for public use at all, but for the private use of tenants. No member of
24
     the public, much less the public as a whole, has a right to use those
25

26   tenancies or avoid paying rent for occupying a property. Unlike the
27

28        FIRST AMENDED COMPLAINT - 34
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    Fifth Amendment to the United States Constitution, Article I, Section
2
     16 of the Washington constitution is explicit: “Private property shall
3

4    not be taken for private use.” See also State ex rel. Washington State
5
     Convention and Trade Center v. Evans,136 Wn.2d 811 (1998) (“The
6

7    constitution prohibits the taking of private property for a private use.”)
8
     The Proclamations are in violation of the explicit prohibition in Article I,
9

10   Section 16 of the Washington state constitution on the state taking
11
     private property for private use.
12

13     72. Plaintiffs seek a declaratory judgment of rights and obligations
14
     under the Washington Uniform Declaratory Judgment Act, Chapter
15

16   7.24 Rev. Code of Wa. and Civil Rule 57. An actual dispute exists
17
     between Plaintiffs and Defendants whose interests are genuinely
18

19
     opposing in nature. These disputed interests are direct and substantial.

20
     A judicial determination can provide a final and conclusive resolution as
21

22
     to the parties’ rights and responsibilities.

23

24

25

26

27

28        FIRST AMENDED COMPLAINT - 35
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1                          FOURTH CLAIM FOR RELIEF
2
               Violation of the Due Process Clause of the Fourteenth
3

4              Amendment (Declaratory relief under 42 U.S.C. § 1983)
                                                               1983)
5
       73. Plaintiffs incorporate herein by reference each and every
6

7    allegation contained in the preceding paragraphs of this Complaint as
8
     though fully set forth herein.
9

10     74. The Due Process Clause of the Fourteenth Amendment to the
11
     United States Constitutions stands as an additional constitutional
12

13   hurdle to the Governor’s enactment of the Proclamations. The Due
14
     Process Clause “provides heightened protection against government
15

16   interference with certain fundamental rights and liberty interests,”
17
     including the “specific freedoms protected by the Bill of Rights” and
18

19
     “those fundamental rights and liberties which are, objectively, ‘deeply

20
     rooted in this Nation’s history and tradition,’” such as rights in
21

22
     property. Washington v. Glucksberg, 521 U.S. 702, 720-721 (1997)

23   (quoting Moore V. E. Cleveland, 431 U.S. 494, 502 (1977)). Thus while
24
     the “police power” of the government may be broad, it “must be
25

26   exercised within a limited ambit and is subordinate to constitutional
27

28        FIRST AMENDED COMPLAINT - 36
                                                        STEPHENS & KLINGE LLP
                                                    10900 NE 4th Street, Suite 2300
                                                              Bellevue, WA 98004
                                                                     425-453-6206
1    limitations.” Panhandle E. Pipe Line Co. v. St. Highway Comm’n of
2
     Kansas, 294 U.S. 9 613, 622 (1935).
3

4          75. The State’s police power therefore does not afford “unrestricted
5
     authority to accomplish whatever the public may presently desire.”
6

7    Panhandle E. Pipe Line Co. v. St. Highway Comm’n of Kansas, 294 U.S.
8
     613, 622 (1935). Instead, “[i]t is the governmental power of self-
9

10   protection and permits reasonable regulation of rights and property in
11
     particulars essential to the preservation of the community from injury.”
12

13   Id.
14
           76. Therefore, “a regulation that fails to serve any legitimate
15

16   governmental objective may be so arbitrary or irrational that it runs
17
     afoul of the Due Process Clause.” Lingle, 544 U.S. at 542; Rea v.
18

19
     Matteucci, 121 F.3d 483, 485 (9th Cir. 1997) (under Due Process Clause
20
     a “federal interest remains in protecting the individual citizen from
21

22
     state action that is wholly arbitrary or irrational”). Furthermore, a law

23   violates the Due Process Clause if it “fails to provide a person of
24
     ordinary intelligence fair notice of what is prohibited, or is so standard
25

26   less that is authorizes or encourages seriously discriminatory
27

28           FIRST AMENDED COMPLAINT - 37
                                                            STEPHENS & KLINGE LLP
                                                        10900 NE 4th Street, Suite 2300
                                                                  Bellevue, WA 98004
                                                                         425-453-6206
1    enforcement.” F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239, 253
2
     (2012) (quoting United States v. Williams, 25 553 U.S. 285, 306 (2008)).
3

4      77. The Proclamations and enforcement thereof, violate Plaintiffs’
5
     substantive due process rights secured by the Fourteenth Amendment
6

7    to the U.S. Constitution. Under the Due Process Clause of the
8
     Fourteenth Amendment, no State shall “deprive any person of life,
9

10   liberty, or property, without due process of law.” The fundamental
11
     liberties protected by the Due Process Clause include most of the rights
12

13   enumerated in the Bill of Rights. Duncan v. Louisiana, 391 U.S. 145,
14
     147-149 (1968). In addition, these liberties extend to personal choices
15

16   central to individual dignity and autonomy, including personal choices
17
     regarding one’s choice of livelihood. Additionally, housing providers are
18

19
     denied access to the courts for relief, which is another due process

20
     violation.
21

22
       78. The Proclamations, which expressly deprive Plaintiffs of their

23   rights and liberties in the use of their properties, did not afford
24
     Plaintiffs a constitutionally adequate hearing to present their case to
25

26   disallow the Eviction Moratorium, and specifically the unreasonable
27

28        FIRST AMENDED COMPLAINT - 38
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1    prohibition on the collection of rent and termination of rightful eviction
2
     processes. As a result of the Proclamations, Plaintiffs are unjustifiably
3

4    prevented from being able to rightfully use their properties and
5
     mitigate damages where tenants fail to pay rent. At a minimum,
6

7    Plaintiffs aver that Plaintiffs should be able to continue to collect rent
8
     from those tenants that are able to pay even a reasonable portion of the
9

10   total amount of rent due and owing, and should be allowed a forum to
11
     contest a tenant’s claim concerning qualifications for protections under
12

13   the Proclamations. Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398,
14
     445 (1934).
15

16     79. Because the Governor’s decision in issuing the Proclamations was
17
     made in reliance on procedurally deficient and substantively unlawful
18

19
     processes, Plaintiffs were directly and proximately deprived of the

20
     rightful use of their properties, and consequently, their ability to
21

22
     lawfully operate their properties without unconstitutional government

23   overreach.
24
       80. Because the Governor’s decisions were made without regard to
25

26   the United States and Washington Constitutions, Plaintiffs were
27

28        FIRST AMENDED COMPLAINT - 39
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1    directly and proximately deprived of their property rights absent
2
     substantive due process of law, in violation of the Fourteenth
3

4    Amendment to the United States Constitution.
5
        81. Plaintiffs have no adequate remedy at law and will suffer
6

7    continued serious and irreparable harm to their constitutional rights
8
     unless the Defendant is enjoined from implementing and enforcing the
9

10   Eviction Moratorium in the Proclamations.
11
        82. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
12

13   declaratory relief and temporary, preliminary, and permanent
14
     injunctive relief invalidating and restraining enforcement of the
15

16   Proclamations.
17
        83. Plaintiffs find it necessary to engage the services of private
18

19
     counsel to vindicate its rights under the law. Plaintiffs are therefore

20
     entitled to an award of attorney’s fees pursuant to 42 U.S.C. § 1988.
21

22
                                   REQUESTED RELIEF

23      WHEREFORE, Plaintiffs request that this Court:
24
        1. Issue a declaratory judgment that the Proclamations are null and
25

26   void, and of no effect, as:
27

28         FIRST AMENDED COMPLAINT - 40
                                                          STEPHENS & KLINGE LLP
                                                      10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                       425-453-6206
1      a. arbitrary and capricious, an abuse of discretion, or otherwise not
2
     in accordance with the United States and/or Washington Constitutions
3

4    as violating of the Contracts Clause of Article I, Section 10 of the United
5
     States Constitution;
6

7      b. unconstitutional under the Fifth Amendment;
8
       c. unconstitutional under the Fourteenth Amendment;
9

10     d. a violation of 42 U.S.C. § 1983 as a deprivation of Plaintiff’s
11
     members’ rights, privileges, and immunities secured by the United
12

13   States Constitution and/or laws of the United States.
14
       2. Permanently enjoin the Governor and Attorney General and all
15

16   persons and entities in active concert or participation with them from
17
     enforcing the Proclamations;
18

19
       3. Award Plaintiff its costs and reasonable attorney’s fees incurred in

20
     this action pursuant to 42 U.S.C. § 1988 and other applicable law; and
21

22
       4. Grant all other such relief to Plaintiffs as the Court may deem

23   proper and just.
24

25

26

27

28        FIRST AMENDED COMPLAINT - 41
                                                         STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                      425-453-6206
1    Dated this 29th day of April, 2021,
2
                                      Stephens & Klinge LLP
3

4                                          /s/ Richard M. Stephens
5                                          WSBA No. 21776
                                           Stephens & Klinge LLP
6
                                             10900 NE 4th Street, Suite 2300
7                                          Bellevue, WA 98004
8                                          stephens@sklegal.pro
                                           425-453-6206
9
                                           Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28     FIRST AMENDED COMPLAINT - 42
                                                        STEPHENS & KLINGE LLP
                                                    10900 NE 4th Street, Suite 2300
                                                              Bellevue, WA 98004
                                                                     425-453-6206
